Citation Nr: 1439236	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-11 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1978. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. He perfected a timely appeal to that decision.  

On January 15, 2013, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  Additional evidence was received at that time along with a waiver of consideration by the agency of original jurisdiction (AOJ) 38 C F R § 20 1304 (2013).  Subsequently, in February 2013, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 CF R § 20 1304 (2013).  

In April 2013, the Board remanded the case for further evidentiary development of the issues of entitlement to service connection for PTSD, as well as whether new and material evidence had been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  The issue of service connection for PTSD was granted in a rating action in July 2013, and a supplemental statement of the case (SSOC) was issued in July 2013.  

In January 2014, the Board again remanded the case for further evidentiary development.  Following the requested development, the VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in June 2014.  The Board finds that there was substantial compliance with the terms of the January 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  



FINDING OF FACT

In June 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a written statement withdrawing the appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2013).  

By a rating decision dated in May 2009, the RO denied service connection for PTSD.  The veteran perfected an appeal of the above decision by filing a substantive appeal (VA Form 9) in March 2010.  In April 2013, the Board remanded the case for further evidentiary development of the issues of entitlement to service connection for PTSD, as well as whether new and material evidence had been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  The issue of service connection for PTSD was granted in a rating action in July 2013, and a supplemental statement of the case (SSOC) was issued in July 2013.  In January 2014, the Board again remanded the case for further evidentiary development.  By letter dated June 27, 2014, the Veteran's representative wrote that the Veteran expressed his desire to withdraw his pending claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  

As the Veteran withdrew his appeal as to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, there remains no allegations of errors of fact or law for appellate consideration on this issue.  Therefore, the provisions of the Veterans Claims Assistance Act (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD; that issue is therefore dismissed.  


ORDER

The appeal as to the claim of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is dismissed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


